Motion Granted; Reversed and Remanded and Majority and
Dissenting Opinions filed July 8, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00400-CV


  PRO CYCLES & ACCESSORIES, INC. D/B/A HONDA OF HOUSTON,
                        Appellant

                                        V.

                       STEVEN CHRISTIAN, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-19667


                             MAJORITY OPINION

      This is a restricted appeal from a judgment signed November 21, 2019. See
Tex. R. App. P. 25. On May 27, 2021, the parties filed a joint motion to set aside
the trial court’s judgment without regard to the merits and remand the case to the
trial court for rendition of judgment in accordance with the parties’ agreement. See
Tex. R. App. P. 42.1(a)(2)(B). The motion is granted. We reverse the trial court’s
judgment and remand the case for further proceedings consistent with this opinion.
See Tex. R. App. P. 43.2(d).




                                      /s/       Randy Wilson
                                                Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson (J. Spain
dissenting).




                                            2